RESIGNATION, GENERAL RELEASE AND SETTLEMENT AGREEMENT
Supplementing and Amending the Employment Agreement


This Resignation, General Release and Settlement Agreement (“Supplement”), is
made and entered into as of the Effective Date (as defined in Section 13
hereof), by and among David S. King (“Employee”) and Halliburton Energy
Services, Inc. (“Employer”), a subsidiary of Halliburton Company
(“Halliburton”), for and on behalf of itself, its parents, its subsidiaries, and
its affiliated companies (collectively, including Employer, the “Halliburton
Entities”).


WHEREAS, Employee is currently employed by Employer pursuant to that certain
Employment Agreement, dated as of January 1, 1999 (the “Employment Agreement”),
a copy of which is attached hereto; and


WHEREAS, the parties hereto contemplate that Employee will voluntarily resign as
an officer and director of, and from all positions, posts, offices and
assignments with Employer and any other Halliburton Entity effective as of March
31, 2010 (the “Termination Date”), and Employee will take early retirement,
following which termination Employee will not be entitled to receive the
benefits provided under Section 3.3 of the Employment Agreement, but will be
entitled to receive the benefits provided under (i) Section 3 of this
Supplement, subject to Employee’s compliance with the conditions set forth in
Section 3.4 of the Employment Agreement relating to execution of a release in
the form established by Employer, as well as such release contained in this
Supplement, and (ii) Section 10 of this Supplement, subject to Employee’s
compliance with the conditions set forth in Sections 8 and 9 of this Supplement
relating to protection of Employer’s legitimate business interests and goodwill;
and


WHEREAS, the Employment Agreement also provides that the severance benefits
provided under Section 3.3 thereof are in consideration of Employee’s continuing
obligations under the Employment Agreement following termination of employment,
including obligations under Article 4 relating to ownership and protection of
Halliburton intellectual property and confidential information, Employee agrees
that the severance benefits provided under this Supplement serve the same
purpose; and


WHEREAS, the parties desire to amend and supplement the Employment Agreement by
means of this Supplement to, among other things, provide for a release of any
claims or causes of action Employee may have arising from or relating to his
employment or service with Employer and set forth the terms of Employee’s
continuing obligations relating to the treatment of confidential information and
protection of Employer’s legitimate business interests and goodwill; and


WHEREAS, the parties wish to affirm that the terms of the Employment Agreement
remain in full force and effect except as amended and supplemented hereby; and


NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained in this Supplement, the parties agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Resignation.  Employee shall continue to be employed by Employer
through the Termination Date, at which time he shall voluntarily resign from
employment and simultaneously elect early retirement. Notwithstanding Employee’s
voluntary resignation from employment and voluntary election to take early
retirement, Employee shall be entitled to receive the severance benefits
provided under Section 3 of this Supplement in lieu of the benefits provided
under Section 3.3 of the Employment Agreement, and such other benefits and
amounts provided in this Supplement.  On the Termination Date, Employee shall
voluntarily resign as an officer and director of, and from all other positions,
posts, offices and assignments with, Employer and any other Halliburton Entity
and sign letters of resignation not inconsistent with the terms of this
Supplement, if requested by Employer. Employee acknowledges that from and after
the Termination Date he shall have no authority to, and shall not act as an
officer, director, employee or in any other capacity for Employer or any
Halliburton Entity.


2.           Obligations of Employee.


 
(a)
Employee agrees that the terms and conditions of this Supplement and the events
(including negotiations) leading up to its execution shall remain confidential
as between the parties and he shall not disclose them to any other
person.  Without limiting the generality of the foregoing, Employee will not
respond to or in any way participate in or contribute to any public discussion,
notice or other publicity concerning, or in any way relating to, execution of
this Supplement or the events (including any negotiations) which led to its
execution.  Employee further agrees that he shall not make, directly or
indirectly, whether in writing, orally or electronically, any negative,
derogatory or other comment that could reasonably be expected to be detrimental
to the Halliburton Entities, their business or operations or any of their
current or former employees, officers or directors.  The foregoing
notwithstanding, Employee may disclose the terms of this Supplement to his
immediate family, attorneys and financial advisors provided he informs them of
this confidentiality provision and they agree to abide by it.



 
(b)
Employee agrees to an orderly transition of duties and will provide appropriate
details to Employer concerning all of his current business activities and
duties.  Employee agrees this transition period will end on the Termination
Date.



 
c)
Employee reaffirms and acknowledges his existing and continuing obligations
under the Employment Agreement, including, without limitation, the obligations
set forth in Article 4 thereof relating to ownership and protection of
intellectual property and confidential information. Except as may be required by
law, Employee also agrees to maintain in confidence any proprietary and
confidential information of customers, vendors, or other third parties received
or of which he has knowledge as a result of his employment. The prohibitions of
this subsection shall not apply, however, to information  in  the public domain
(but only if the same becomes part of  the


 
2

--------------------------------------------------------------------------------

 

public domain through means other than a disclosure prohibited hereunder or
under the Employment Agreement).


 
(d)
Employee agrees to leave in his office or deliver to Employer on or before the
Termination Date all correspondence, memoranda, notes, records, data or
information, analyses, drawings, photographs or other documents (including,
without limitation, any computer-generated, computer-stored or
electronically-stored materials) made, composed or received by Employee, solely
or jointly with others, and which as of the Termination Date are in his
possession, custody or control and which are related in any manner to the past,
present or anticipated business of any of the Halliburton Entities
(collectively, the “Company Information”) without retaining any copies thereof.
It is the intent of the parties that the foregoing covenant is applicable to all
Company Information and all copies thereof, whether in writing or in electronic
format, wherever located, including Company Information located on or in
Employee’s personally-owned property. Employee hereby grants and conveys to
Employer all right, title and interest in and to, including, without limitation,
the right to possess, print, copy and sell or otherwise dispose of, all Company
Information, and copies, abstracts or summaries thereof, which may have been
prepared by Employee or under his direction or which may have come into his
possession in any way during the term of his employment with any of the
Halliburton Entities and which relate in any manner to the past, present or
anticipated business of any of the Halliburton Entities.



 
(e)
Employee represents and acknowledges that he has no claim or right, title or
interest in the property or assets of any of the Halliburton Entities. On or
before the Termination Date, Employee shall deliver any such property in his
possession or control, including, without limitation, any computers, cellular
telephones, any wireless devices such as a “BlackBerry,” credit cards, telephone
cards, office keys and security badges furnished by any of the Halliburton
Entities for his use.



3.     
Obligations of Employer.  In lieu of Employer’s obligations under Article 3 of
the Employment Agreement, Employer and Employee agree as follows:



 
(a)
Employee shall be entitled to receive his regular salary through the Termination
Date.



 
(b)
In consideration of Employee’s continuing obligations and promises as set forth
in the Employment Agreement and this Supplement, Employer will make a one time
severance payment to Employee equal to one year’s annual base salary in effect
on the Termination Date, in a single lump sum, less applicable withholding taxes
(the “Severance Payment”).  Employee acknowledges that the Severance Payment
exceeds and fully satisfies any


 
3

--------------------------------------------------------------------------------

 

claim for severance pursuant to any severance plan or program maintained by
Employer or any Halliburton Entity or under any law governing Employer or any of
the Halliburton Entities.  In the event that Employee is entitled to termination
benefits, whether for severance pursuant to any severance plan or program of
Employer or any of the Halliburton Entities or under any law governing any of
the Halliburton Entities, that cannot be voluntarily released by Employee, the
Severance Payment shall be offset and reduced by any such benefits.


 
(c)
Effective with the later of the Termination Date or the Effective Date, all
shares of stock issued to Employee under the 1993 Stock and Incentive Plan as to
which restrictions have not lapsed as of the Termination Date will be retained
by Employee and all restrictions of any shares thus retained will lapse, all
pursuant to the terms of Employee’s underlying restricted stock agreements.



 
(d)
Effective on the later of the Termination Date or the Effective Date, Employee’s
rights to the stock options granted to him under the 1993 Stock and Incentive
Plan shall be treated in accordance with the terms of the underlying stock
option agreements applicable to approved retention of stock options upon early
retirement, after which Employee may exercise such options, if at all, as
permitted by such stock option agreements and for the length of time permitted
thereby.



 
(e)
Upon approval of the administrative committee appointed to administer the
Supplemental Executive Retirement Plan and Benefit Restoration Plan, Employee
will receive the aggregate balance of his accounts under such plans, including
applicable interest, in a single lump sum payment, as soon as administratively
feasible after the 2010 allocations to such accounts have been
determined.  Employee recognizes that a portion of such payments may be subject
to a six month waiting period under such plans in accordance with Internal
Revenue Code Section 409A.



 
(f)
Employee shall cease to be a participant in the Halliburton Annual Performance
Pay Plan effective as of the Termination Date.  Any annual incentive
compensation earned under such Plan for the 2010 plan year shall be paid to
Employee at the time that incentive compensation amounts are paid to the other
Annual Performance Pay Plan participants.



 
(g)
Employer acknowledges that Employee is a participant in certain retirement and
welfare benefit plans and programs of Employer and Halliburton. Upon termination
of Employee’s employment, he shall receive the benefits to which he is entitled
in accordance with such plans’ respective terms; provided, however, that, since
the severance benefits provided under the Employment Agreement and this
Supplement are in


 
4

--------------------------------------------------------------------------------

 

excess of any severance benefits under Employer’s severance benefit plan or
program, Employee waives any right to severance benefits under such plan or
program.


 
(h)
Employer will provide Employee with cash-in-lieu of $12,000 for outplacement
services and $7,500 for financial planning services, as well as reimbursement or
payment for an executive physical examination for 2010.



 
(i)
The Severance Payment and the payments provided for in Section 3(h) above will
be made no earlier than the later to occur of the Termination Date or Effective
Date and will be made as soon as administratively feasible, but not later than
60 days after the relevant date.  Applicable withholding taxes will be deducted
from all payments due Employee hereunder.



4.           Prior Rights and Obligations. Employee and Employer acknowledge
that all rights and obligations of the parties relating to the employment or
termination of employment of Employee with Employer or any of the Halliburton
Entities are embodied in this Supplement and the Employment Agreement, as well
as that certain letter of intent dated April 30, 2008, entered into by the
parties. Except as set forth herein and therein, the parties shall have no
further employment or contractual relationship; provided, however, that the
foregoing provision shall not be interpreted or construed in such a manner as to
limit, extinguish or otherwise adversely affect Employee’s rights and the
obligations of any of the Halliburton Entities under any employee retirement or
welfare benefit plans, except severance plans, of Employer or the other
Halliburton Entities in accordance with such plans’ respective terms.


5.           No Admissions.  Employee expressly understands and agrees that the
terms of this Supplement and the release contained herein are contractual and
not merely recitals and that the agreements herein and the consideration paid
pursuant to Section 3.3 of the Employment Agreement and Section 3 of this
Supplement is to compromise doubtful and disputed claims, avoid litigation, and
buy peace, having the force of res judicata accorded to settlements under
certain laws applicable to any of the Halliburton Entities, and that no
statement or consideration given shall be construed as an admission of any claim
by any of the Halliburton Entities or their respective employees, officers,
directors, shareholders, trustees, insurers, agents and representatives
(collectively, including Employer, the “Halliburton Parties”), all such
admissions being expressly denied. Moreover, neither the Employment Agreement,
this Supplement nor anything in the Employment Agreement or this Supplement
shall be construed to be or shall be admissible in any proceeding as evidence of
an admission by Employer or Halliburton of any violation of their policies,
procedures, state or federal laws or regulations. The Employment Agreement and
this Supplement may be admitted into evidence, however, in any proceeding to
enforce such agreements. In such event, such admission shall be pursuant to an
order protecting its confidentiality.

 
5

--------------------------------------------------------------------------------

 

6.           Employee’s Representation.  (a)  Employee represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Halliburton Parties with any governmental agency or
court and that he will not file or permit to be filed or accept any benefit from
any claim, complaint or petition filed with any court by him or on his behalf at
any time hereafter; provided, however, that this shall not limit Employee from
enforcing his rights under the Employment Agreement and this Supplement.
Further, Employee represents and warrants that no other person or entity has any
interest in, or assignment of, any claims or causes of action he may have
against any Halliburton Party and which he now releases in their entirety; (b)
Additionally, Employee specifically acknowledges that he understands that he is
not waiving any right, claim, or legal matter through this Supplement that
cannot be waived, under law, by private agreement.  Employee also understands
that this Supplement is not intended to waive or interfere with his right to
institute a proceeding with any government agency where such waiver would be
contrary to law.  However, in connection with any such proceeding, Employee
waives any right or entitlement to additional compensation or other individual
relief except to the extent, if any, such waiver is prohibited by law.


7.           General Release and Discharge.  Except for those obligations
created or acknowledged by this Supplement and the Employment Agreement, and in
consideration of the payments and other benefits to be made or provided to
Employee under this Supplement and the Employment Agreement, and as a material
inducement to Employer to enter into this Supplement, Employee, on behalf of
himself and his heirs, executors, administrators, assigns, and successors,
hereby agrees to release, acquit and discharge and does hereby release, acquit
and discharge Employer, all Halliburton Entities and all Halliburton Parties
(both in their official and individual capacities), collectively and
individually, with respect to and from any and all claims and any and all causes
of action, of any kind or character, whether now known or unknown, he may have
against any of them which exist as of the Termination Date, including, but not
limited to, any claim for benefits, compensation, stock, stock options, costs,
damages, expenses, remuneration, salary or wages; and all claims or causes of
action arising from his employment, termination of employment, or any alleged
discriminatory employment practices, including but not limited to, any and all
claims and causes of action arising under the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq. (“ADEA”) and any and all claims and
causes of action arising under any other federal, state or local laws pertaining
to discrimination in employment or equal employment opportunity; except that the
parties agree that Employee’s release, acquittal and discharge shall not relieve
Employer from its obligations under the Employment Agreement and this
Supplement. This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit.


8.           Proprietary and Confidential Information/Non-Disclosure. In
accordance with Employee's existing and continuing obligations, Employee agrees
and acknowledges that the various Halliburton Entities have developed and own
valuable information which is confidential, unique, with material pecuniary
value on the open market, and specific to the Halliburton Entities ("Proprietary
and Confidential Information") and which includes, without limitation, trade
secrets; financial information, projections and forecasts; marketing plans and
strategies; business and implementation plans; engineering plans; prospect
lists; technical information concerning
products,  equipment,  services  and  processes;   procurement  procedures  and  pricing  techniques;

 
6

--------------------------------------------------------------------------------

 

names and other information (such as credit and financial data) concerning
customers and business affiliates; and all other concepts, ideas, plans,
strategies, analyses, surveys, and proprietary information related to the past,
present or anticipated business of various of the Halliburton Entities. Except
as may be required by law, Employee agrees that he will not at any time disclose
to others, permit to be disclosed, use, permit to be used, copy or permit to be
copied, any such Proprietary and Confidential Information (whether or not
developed by Employee and whether or not received as an employee) without prior
written consent of the Chief Executive Officer of Halliburton. Except as may be
required by law, Employee further agrees to maintain in confidence any
proprietary and confidential information of third parties received or of which
he has knowledge as a result of his employment. Employee further acknowledges
and agrees that if he is required by law, pursuant to a validly issued subpoena
or other governmental or legal process to disclose any Proprietary and
Confidential Information, Employee will immediately advise the Halliburton
Entities that a subpoena or other governmental order has been served, so that
the Halliburton Entities may have an opportunity to object or move to quash the
subpoena or governmental order in question.  The prohibitions of this Section 8
shall not apply, however, to information in the public domain (but only if the
same becomes part of the public domain through a means other than a disclosure
prohibited hereunder).


9.           Restrictive Covenants:  Protection of Employer’s Interests and
Goodwill.


(a)  
Halliburton is one of the world’s largest oilfield services companies, providing
a comprehensive range of services and products for the exploration, development,
and production of oil and gas, to major national, international, and independent
oil and gas companies throughout the world.



(b)  
Employee acknowledges that in his role at Halliburton, he obtained, possessed
and otherwise had substantial access to significant portions of Halliburton’s
Proprietary and Confidential Information as defined herein, including strategies
and business plans; supervised and managed key employees, and was responsible
for key customer and supplier relationships on a worldwide basis.



(c)  
Employee and Employer agree and acknowledge that the Halliburton Entities have
developed and own and will develop and own valuable Proprietary and Confidential
Information and that the Halliburton Entities have goodwill and will continue to
enjoy substantial goodwill unless disturbed by Employee. Employee and Employer
further agree and acknowledge that the Halliburton Entities, and Employer on
their behalf, have a substantial and legitimate business interest in protecting
their Proprietary and Confidential Information and goodwill.



(d)  
Non-Competition Period:  For a 2-year period beginning on the first business day
following the later of  the Termination Date or the Effective Date of this
Supplement (the “Non-Competition Period”), Employee agrees to the following
covenants:


 
7

--------------------------------------------------------------------------------

 

(i)           Non-Competition: Except as provided below, Employee will not
directly or indirectly, for his own purposes or for the purposes of others,
participate in the ownership, management, operation or control of, or be or
become a stockholder, officer, employee, partner, director, or agent of, or a
consultant to, or render advice or services to, or otherwise assist, any person,
business or legal entity, their respective affiliates (including affiliates
formed or acquired after the date hereof) or successors (collectively, the
“Competitive Businesses”) in competing with any of the Halliburton Entities or
any of the activities relating to, arising under, or included within the
business activities of the Halliburton Entities, including those described in
Section 9(a) above, anywhere in the world.


(ii)           Non-Solicitation: Employee will not directly or indirectly, for
his own purposes or for the purposes of others, either as principal, agent,
independent contractor, consultant, director, officer, employee, employer,
advisor, stockholder, partner, or in any other individual or representative
capacity whatsoever, either for his own benefit or for the benefit of any other
person or entity: (A) hire or attempt to hire, contact or solicit with respect
to hiring, any person who is or who has been within the preceding nine-month
period or during the Non-Competition Period, an employee of, full-time
consultant to, or contract employee of any of the Halliburton Entities; or (B)
induce or otherwise counsel, advise or encourage any employee or full-time
consultant to leave any of the Halliburton Entities; or (C) attempt to divert or
take away, or induce another person to attempt to divert or take away, any
customer, consultant, franchisee or vendor of any of the Halliburton Entities
with whom Employee dealt, directly or indirectly, during his employment with
Employer or any of the other Halliburton Entities.
 
             (iii)   Geographic Scope of Restriction:  The obligations of this
Section 9 shall apply to any geographic area in which any of the Halliburton
Entities:
 
a.   
Has engaged in business by providing services and/or products for the
exploration, development, and production of oil and gas, to major national,
international, and independent oil and gas companies, including both United
States and international locations; or

b.  
Has otherwise established its goodwill, business reputation or any customer or
supplier relations.



The above notwithstanding, nothing in this Section 9 shall prohibit Employee and
his affiliates from owning, as passive investors, in the aggregate not more than
five percent of equity securities of any publicly held Competitive Business.

 
8

--------------------------------------------------------------------------------

 

 
(e)
Employee represents and warrants that the time, scope and geographic area
restricted by the provisions of this Section are reasonable, that the
enforcement of the restrictions contained herein will not be unduly burdensome
on Employee, and that Employee will be able to earn a reasonable living while
abiding by the terms imposed herein. Employee agrees that the restraints created
by the covenants of this Section 9 are no greater than necessary to protect the
legitimate interests of the Halliburton Entities, including their Proprietary
and Confidential Information and goodwill. In addition, Employee agrees that the
need of the Halliburton Entities for the protection afforded by such covenants
is not outweighed by the hardship to Employee, nor is any injury to the public
likely to result from such restraints. Employee irrevocably waives all defenses
to the strict enforcement of the covenants contained in this Section 9 and
agrees that his breach or violation of the covenants contained in Sections 8
and/or 9, or any threatened breach or violation thereof, shall entitle Employer,
on its own behalf or on behalf of any of the Halliburton Entities, as a matter
of right, to specific performance and injunctive relief issued by any court of
competent jurisdiction, without the requirement to post a bond, restraining any
further or continued breach or violation of any such covenants. Such remedies
shall not be deemed the exclusive remedies for breach of Sections 8 and/or 9,
but shall be in addition to all remedies available at law or in equity to
Employer, including, without limitation, recovery of damages from Employee and
his agents involved in such breach. In addition, Employee agrees that any breach
by him of  any of the covenants contained in Sections 8 and 9 will entitle
Employer, for and on behalf of the other Halliburton Entities, to recover the
payments or other consideration paid to Employee under Section 10 hereof.
Further, Employee agrees that the Halliburton Entities are entitled to insist on
full compliance by Employee with the full terms, including time periods, set
forth in this Section 9.



 
(f)
It is expressly understood and agreed that Employer and Employee consider the
restrictions contained in this Section 9 to be reasonable and necessary to
protect the Proprietary and Confidential Information and/or goodwill and that
Employee’s obligations to keep such information confidential shall survive
termination of the Non-Competition Period. Nevertheless, if any of the aforesaid
restrictions are found by a court having jurisdiction to be unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions therein set forth to be modified by such
courts so as to be reasonable and enforceable and, as so modified by the court,
to be fully enforced, it being expressly understood and agreed by Employee that
the provisions of this Section are reasonably necessary to protect the
Halliburton Entities’ legitimate business interests and are designed
particularly to protect their Proprietary and Confidential Information and
goodwill.


 
9

--------------------------------------------------------------------------------

 

10.           Non-Competition and Non-Solicitation Consideration.


 
(a)
In consideration of Employee's covenants and promises as set forth in Sections 8
and 9 hereof, but expressly subject to the provisions of Section 9(e), Employer
will make a cash payment to Employee for the prorated amount earned, if any,
under the Performance Unit Program for only those performance cycles that
Employee has been approved for participation in prior to the Termination Date,
which if due will be paid on the later of (i) the date payments are made to
other participants under the Program, in accordance with the terms of such
Program for the applicable Cycle, or (ii) the end of the Non-Competition
Period.  Employee shall not participate in the Performance Unit Program for any
performance cycles other than those for which he has been approved prior to the
Termination Date.  Employee shall not participate in the 2010 Cycle.



 
(b)
Payment of the amounts set forth in Section 10(a) will be made only if
Employee’s obligations set forth in Sections 8 and 9 are fully satisfied at all
times during the Non-Competition Period and at the time such amounts are
payable. Employee understands and agrees that his right to all or any portion of
the payment provided for herein, and Company's obligation to make payment of the
entire amount or any portion thereof, are dependent and conditioned on
Employee's compliance in full with all provisions contained in Sections 8 and
9.  Any failure on the part of Employee to comply with each such provision,
including any attempt by or on behalf of Employee to have any such provision
declared unenforceable in whole or in part by an arbitrator or court, shall
excuse Employer forever from the obligation to make the payments, in whole or in
part, provided for in Section 10(a).



11.           ADEA Rights.  Employee expressly acknowledges and agrees that by
entering into this Supplement, he is waiving any and all rights or claims that
he may have arising under ADEA.  Employee further expressly acknowledges and
agrees that:


 
(a)
In return for the release contained in this Supplement, he will receive
consideration beyond that which he would have been entitled to receive but for
the Employment Agreement and this Supplement;



 
(b)
He was given a copy of this Supplement on April 30, 2008, and he has twenty-one
(21) days from such date to review it before accepting, and that subsequent
changes to this Supplement, whether material or immaterial, shall not restart
such 21-day review period;



 
(c)
He has been advised in writing by Employer to consult with an attorney before
signing this Supplement; and


 
10

--------------------------------------------------------------------------------

 

 
(d)
If he accepts this Supplement, he will have seven (7) days following the date of
execution of this Supplement to revoke this Supplement.



12.           Agreement Voluntary.  Employee acknowledges and agrees that he has
carefully read this Supplement and understands that, except as expressly
reserved herein, it is a release of all claims, known and unknown, past or
present, including all claims under the ADEA. He further agrees that he has
entered into this Supplement for the above stated consideration. He warrants
that he is fully competent to execute this Supplement which he understands to be
contractual. He further acknowledges that he executes this Supplement of his own
free will, after having a reasonable period of time to review, study and
deliberate regarding its meaning and effect, and after being advised to consult
with an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein. Finally, he executes this Supplement
fully knowing its effect and voluntarily for the consideration stated above.


13.           Effective Date.  The Effective Date shall be eight (8) days after
the execution of this Supplement by Employee and Employer, provided Employee has
not exercised his right of revocation pursuant to Section 11(d) above. This
Supplement will become binding in its entirety upon Employee and Employer, and
all of its provisions will be irrevocable on the Effective Date.


14.           Payment of Taxes.  Employee agrees that he shall be exclusively
liable for the payment of all employee federal and state taxes which may be due
as a result of the consideration received herein and Employee represents that he
shall make payments of such taxes at the time and in the amount required.


15.           Dispute Resolution.  Each of the parties affirm that Section 5.6
of the Employment Agreement pertaining to resolution of disputes likewise
controls with respect to the resolution of disputes hereunder; provided,
however, that Employer, for and on behalf of itself and the other Halliburton
Entities, shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any breach or a continuation of any
breach of the provisions of Sections 8 and/or 9 and Employee hereby consents
that such restraining order or injunction may be granted without the necessity
of Employer posting any bond.


16.           Further Executions.  The parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Supplement and which are not inconsistent with its terms or the
terms of the Employment Agreement.


17.           Entire Agreement.  This Supplement, as well as that certain letter
of intent dated April 30, 2008, between Employee and Employer, amends and
supplements the Employment Agreement to the extent set forth herein and therein.
The parties hereto expressly affirm that, except as amended and supplemented
hereby and thereby, the provisions of the Employment Agreement remain in full
force and effect. This Supplement, the letter of intent, and the Employment
Agreement constitute the entire agreement and understanding of the parties with
regard to the terms of Employee's employment, termination of employment and
severance benefits and contain all of the covenants, promises, representations,
warranties and agreements between the parties with

 
11

--------------------------------------------------------------------------------

 

respect to such matters. Each party to this Supplement acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by either party with respect to the foregoing matters which is not embodied
in the aforementioned agreements, and that no agreement, statement, or promise
relating to the employment or termination of employment of Employee that is not
contained in such agreements shall be valid and binding. No amendment to or
modification of this Supplement shall be effective unless reduced to writing and
signed by the parties.


18.           Notice. For purposes of this Supplement and the Employment
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when received by or tendered
to Employee or Employer, as applicable, by pre-paid courier or by United States
registered or certified mail, return receipt requested, postage pre-paid,
addressed as follows:


If to Employer, to Halliburton Company at Five Houston Center, 1401 McKinney,
Suite 2400, Houston, Texas 77010, to the attention of the General Counsel of
Halliburton Company; or to such other address of which Employee has been duly
notified.


If to Employee, to his last known personal address.


19.           Section 409A of the Code.  Notwithstanding any provision of this
Supplement to the contrary, the following provisions shall apply for purposes of
complying with Section 409A of the Internal Revenue Code and applicable Treasury
authorities (“Section 409A”):


 
(a)
If Employee is a “specified employee,” as such term is defined in Section 409A
and determined as described below in this Section 19, any payments or benefits
payable or provided as a result of Employee’s termination of employment shall
not be payable before the earlier of (i) the date that is six months after
Employee’s termination, (ii) the date of Employee’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A.



 
(b)
If any provision of this Supplement would result in the imposition of an
applicable tax under Section 409A, Employee and Employer agree that such
provision will be reformed to avoid imposition of the applicable tax in a manner
that will result in the least adverse economic impact on Employee.


 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Supplement in
multiple originals to be effective on the Effective Date.


HALLIBURTON ENERGY SERVICES, INC.




By:  /s/ Lawrence J.
Pope                                                                                     /s/
David S. King
Lawrence J.
Pope                                                                                         
David S. King
Executive Vice President, Administration
& Chief HR Officer, Halliburton
Company                                               Date: 3/17/2010


Date: 3/22/2010


 
 
 


 
 
13

--------------------------------------------------------------------------------

 